DISMISS; and Opinion Filed November 13, 2014.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-14-01382-CR

                     JEROME NICHOLAS FITZGERALD, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-82750-2010

                            MEMORANDUM OPINION
                       Before Justices O’Neill, Lang-Miers, and Brown
                                  Opinion by Justice Brown
       Jerome Nicholas Fitzgerald filed a notice of appeal from the trial court’s September 17,

2014 order modifying the conditions of her community supervision. An order modifying the

conditions of community supervision is not an appealable order.    See Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977). We dismiss the appeal for want of jurisdiction.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE
Do Not Publish
TEX. R. APP. P. 47

141382F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JEROME NICHOLAS FITZGERALD,                         On Appeal from the 199th Judicial District
Appellant                                           Court, Collin County, Texas
                                                    Trial Court Cause No. 199-82750-2010.
No. 05-14-01382-CR        V.                        Opinion delivered by Justice Brown, Justices
                                                    O’Neill and Lang-Miers participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 13th day of November, 2014.




                                             –2–